     Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 1 of 7


                                                                                                       FILED
                                                                                            John E. Triplett, Acting Clerk
                                                                                             United States District Court

                                                                                         By MGarcia at 4:14 pm, Jul 02, 2020


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    VICENTE LOPEZ ORTEGA,

                 Plaintiff,                                     CIVIL ACTION NO.: 5:19-cv-1

         v.

    WARDEN HILTON HALL, et al.,

                 Defendants.


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS Plaintiff’s putative class action, conspiracy, and

official capacity monetary damages claims. However, I FIND that Plaintiff’s Fourteenth

Amendment equal protection claim may proceed, and the Court will direct service of that claim

by separate Order.

                                      PLAINTIFF’S CLAIMS1

        Plaintiff, who can only speak and read in Spanish, asserts Defendants have conspired to

violate his Fourteenth Amendment equal protection rights. Doc. 1 at 7. Each Defendant,

Plaintiff alleges, is a policy maker at either the Georgia Department of Corrections (“GDC”),



1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1 During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
    Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 2 of 7



Coffee Correctional Facility (“CCF”), or Corecivic, Inc., a private prison contractor that manages

CCF.2 Id. at 8–13. Plaintiff maintains all Defendants acted purposefully and maliciously to

discriminate and conspire against Plaintiff by intentionally creating and carrying out a policy to

deny Plaintiff adequate access to Spanish legal materials. Id. at 17–19. As relief, Plaintiff seeks:

(1) a declaration that Defendants violated his constitutional rights; (2) a preliminary injunction

preventing Defendants from retaliating against him; (3) compensatory damages of $5,000 from

each Defendant, jointly and severally; (4) punitive damages of $15,000 from each Defendant,

jointly and severally; (5) all costs and expenses of litigation; and (6) all other relief the Court

deems proper. Id. at 19–20.




2
         Defendants hold the following supervisory positions at GDC, CCF, or CoreCivic: Greg Dozier,
Commissioner of the Georgia Department of Corrections; John Doe, Director of GDC, Office of Legal
Services; John Doe, State Monitor for GDC; Hilton Hall, Head Warden at CCF; Ricky Stone, Assistant
Warden of Care and Treatment at CCF; Phillip DeBarthe, Principle of Education at CCF; Paul Cason,
Assistant Principle of Education at CCF; Brandon Arnold, Policy Manager at CCF; and John Doe,
Director of Educational Services at CoreCivic, Inc. Doc. 1 at 8–13. The remaining Defendants, Maria
Kelly, a librarian at CCF, and Prissilla Moody, a security guard in the CCF education department, are
likely not policymakers because they do not hold supervisory roles, but, as noted, the Court must accept
Plaintiff’s assertions as true. Id.

         Section 1983 liability must be based on something more than a defendant’s supervisory position
or a theory of respondeat superior. Bryant v. Jones, 575 F.3d 1281, 1299 (11th Cir. 2009); Braddy v. Fla.
Dep’t of Labor & Emp’t Sec., 133 F.3d 797, 801 (11th Cir. 1998). A supervisor may be liable only
through personal participation in the alleged constitutional violation or when there is a causal connection
between the supervisor’s conduct and the alleged violations. Id. at 802. “To state a claim against a
supervisory defendant, the plaintiff must allege (1) the supervisor’s personal involvement in the violation
of his constitutional rights, (2) the existence of a custom or policy that resulted in deliberate indifference
to the plaintiff’s constitutional rights, (3) facts supporting an inference that the supervisor directed the
unlawful action or knowingly failed to prevent it, or (4) a history of widespread abuse that put the
supervisor on notice of an alleged deprivation that he then failed to correct.” Barr v. Gee, 437 F. App’x
865, 875 (11th Cir. 2011) (emphasis supplied). Plaintiff makes sufficient allegations that these
supervisory Defendants instituted and maintained a policy that Spanish-speaking inmates would not have
access to legal materials written in Spanish, whereas English-speaking inmates have access to legal
materials written in English. Thus, Plaintiff sets forth plausible allegations that Defendants Hall, Dozier,
Kelly, John Does 1, 2, and 3, Stone, DeBarthe, Cason, Moody, and Arnold personally participated in the
alleged violation of his constitutional rights.


                                                      2
     Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 3 of 7



                                   STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. § 1915A(a); 28 U.S.C. §

1915(a). During the initial screening, the court must identify any cognizable claims in the

complaint. 28 U.S.C. § 1915A(b). Additionally, the court must dismiss the complaint (or any

portion of the complaint) that is frivolous, malicious, fails to state a claim upon which relief may

be granted, or which seeks monetary relief from a defendant who is immune from such relief. Id.

The pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION

I.      Official Capacity Claims

        Plaintiff sues all Defendants in both their individual and official capacities. Doc. 1 at 8–

13. However, he cannot sustain a § 1983 claim for monetary damages against Defendants in




                                                  3
      Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 4 of 7



their official capacities. States are immune from private suits pursuant to the Eleventh

Amendment and traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–

13 (1999). Because a lawsuit against a state officer in his official capacity is “no different from a

suit against the [s]tate itself,” such a defendant is immune from suit under § 1983. Id. at 71.

Here, the State of Georgia would be the real party in interest in a suit against Defendants in their

official capacities as employees and officers of the Georgia Department of Corrections and

CoreCivic.3 Accordingly, the Eleventh Amendment immunizes these actors from suit for

monetary damages in their official capacities. See Free v. Granger, 887 F.2d 1552, 1557 (11th

Cir. 1989). Absent a waiver of that immunity, Plaintiff cannot sustain any constitutional claims

for monetary damages against Defendants in their official capacities. Section 1983 does not

abrogate the well-established immunities of a state from suit without its consent. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 67 (1989). Therefore, the Court should DISMISS Plaintiff’s

§ 1983 claims for monetary relief against Defendants in their official capacities.

II.      Conspiracy Claim

         A conspiracy to violate another person’s constitutional rights may give rise to a § 1983

action. “To establish a prima facie case of a section 1983 conspiracy, a plaintiff must show,

among other things, that defendants ‘reached an understanding to violate [his] rights.’” Rowe v.

City of Fort Lauderdale, 279 F.3d 1271, 1283 (11th Cir. 2007) (quoting Strength v. Hubert, 854

F.2d 421, 425 (11th Cir. 1988)). A “plaintiff does not have to produce a ‘smoking gun’ to

establish the ‘understanding’ or ‘willful participation’ required to show a conspiracy, but must

show some evidence of agreement between the defendants.” Id. at 1283–84 (quoting Bendiburg



3
        Though CoreCivic, Inc. is a private entity, prison contractors are considered state actors.
Therefore, CoreCivic is subject to suit under § 1983. See Farrow v. West, 320 F.3d 1235, 1239 n.3 (11th
Cir. 2003).


                                                   4
   Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 5 of 7



v. Dempsey, 909 F.2d 463, 469 (11th Cir. 1990)). “[T]he linchpin for conspiracy is agreement.”

Bailey v. Bd. of Cty. Comm’rs of Alachua Cty., 956 F.2d 1112, 1122 (11th Cir. 1992).

“[M]erely string[ing] together” alleged acts of individuals is not sufficient to establish the

existence of a conspiracy. Harvey v. Harvey, 949 F.2d 1127, 1133 (11th Cir. 1992).

          Here, Plaintiff does not set forth any facts indicating Defendants reached an

understanding or agreement to violate his rights. Instead, Plaintiff makes the conclusory

statement that Defendants conspired together in forming and enforcing a policy to maintain an

English-only law library, with the exception of a single Spanish/English dictionary. Doc. 1 at

16. Even at the frivolity stage, Plaintiff fails to set forth sufficient facts which would render his

conspiracy allegations “plausible.” Iqbal, 556 U.S. at 678. Accordingly, the Court should

DISMISS Plaintiff’s conspiracy claim.

III.      Putative Class Action

          Plaintiff mentions only once a wish to form a putative class action, doc. 1 at 7, and makes

no mention of other inmates who would join him. In any case, although “[a]n individual

unquestionably has the right to litigate his own claims in federal court, before both the district

and appellate courts. . . . The right to litigate for oneself . . . does not create a coordinate right to

litigate for others.” Walker v. Brown, No. CV 112-105, 2012 WL 4049438, at *1 (S.D. Ga. Aug.

14, 2012) (citing Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (holding that a pro

se prisoner may not litigate the interests of other prisoners in class action)), report and

recommendation adopted by 2012 WL 4052038 (S.D. Ga. Sept. 13, 2012). As Plaintiff cannot

represent the interests of other prisoners, the Court should DISMISS any putative class action

claims.




                                                    5
   Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 6 of 7



                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

putative class action, conspiracy, and official capacity monetary damages claims. I FIND that

Plaintiff’s equal protection claim may proceed, and service of that claim will be directed by

separate Order.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United




                                                  6
   Case 5:19-cv-00001-LGW-BWC Document 7 Filed 07/02/20 Page 7 of 7



States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 2nd day of July, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 7
